                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DIANE L. R.,1                           )
                                        )
                 Plaintiff,             )
                                        )                CIVIL ACTION
v.                                      )
                                        )                No. 18-2169-JWL
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                 Defendant.             )
 ______________________________________)



                            MEMORANDUM AND ORDER



       Plaintiff seeks review of a decision of the Acting Commissioner of Social Security

(hereinafter Commissioner) denying Disability Insurance Benefits (DIB) pursuant to

sections 216(i) and 223 of the Social Security Act, 42 U.S.C. §§ 416(i) and 423

(hereinafter the Act). Finding no error in the Administrative Law Judge’s (ALJ)

decision, the court ORDERS that judgment shall be entered pursuant to the fourth

sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background




1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
       Plaintiff claims that the ALJ erred in according no weight to the medical opinions

of her treating physician, Dr. Moore; posed an inadequate hypothetical question to the

vocational expert (VE) and erroneously relied upon the expert’s response to that question;

and erred in evaluating Plaintiff’s allegations of symptoms resulting from her

impairments and finding them “not entirely consistent” with the record evidence. (R. 15).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). Substantial evidence is more than

a scintilla, but it is less than a preponderance; it is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971); see also, Wall, 561 F.3d at 1052; Gossett v. Bowen,

862 F.2d 802, 804 (10th Cir. 1988).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

                                               2
[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§ 404.1520(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process--determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

                                             3
age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th Cir. 1999).

       The court considers the issues in the order they would appear when applying the

Commissioner’s sequential evaluation process. Although Plaintiff’s Brief addresses the

ALJ’s alleged error in evaluating Plaintiff’s allegations of symptoms resulting from her

impairments after it addresses the hypothetical questioning of the VE, the ALJ’s

evaluation of a claimant’s allegation of symptoms is intertwined with the RFC

assessment and is more properly addressed before the issue of hypothetical questioning.

Poppa v. Astrue, 569 F.3d 1167, 1171 (10th Cir. 2009) (“the ALJ’s credibility and RFC

determinations are inherently intertwined”).2

II.    Medical Opinions

       Plaintiff acknowledges that the ALJ accorded no weight to Dr. Moore’s treating

source opinion and partial weight to the opinion of Dr. Sampat, the state agency medical


2
 Plaintiff’s Brief and the court in Poppa refer to an ALJ’s evaluation of a claimant’s
allegation of symptoms resulting from her impairments as a “credibility determination.”
However, the Commissioner issued Soc. Sec. Ruling (SSR) 16-3p with an applicable date
of March 28, 2016, in which she eliminated the use of the term “credibility,” and clarified
how she would evaluate a claimant’s allegations of symptoms. West’s Soc. Sec.
Reporting Serv., Rulings 736-49 (Supp. 2018) (as reissued Oct. 25, 2017).
                                             4
consultant. (Pl. Br. 11).3 She argues, however, that this is error because the ALJ failed to

fully inquire “into Dr. Sampat’s specific medical findings regarding Plaintiff’s medically

determinable impairment (MDI) of peripheral neuropathy,” wherein Dr. Sampat found

insufficient record evidence to determine the severity of Plaintiff’s impairments and

consequently did not assess an RFC. Id. She suggests that the ALJ erroneously picked

and chose “among medical reports, using portions of evidence favorable to his position

while ignoring other evidence.” Id. at 14-15 (quoting Carpenter v. Astrue, 537 F.3d

1264, 1265 (10th Cir. 2008)). She argues that while an ALJ must cite record evidence

supporting his decision, “he must also discuss the uncontroverted evidence he chooses

not to rely upon, as well as significantly probative evidence he rejects.” Id. at 15

(quoting Clifton v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996)).

       The Commissioner argues that the ALJ reasonably evaluated the medical opinion

of Dr. Moore and of Dr. Sampat, and that his evaluation is supported by the record

evidence. (Comm’r Br. 9). She argues that the ALJ did not pick and choose among the

medical reports but discussed the evidence as a whole and “explained how he weighed

the evidence to reach the RFC assessment.” Id. In her Reply Brief, Plaintiff argues that

because Dr. Moore is a “long time examining source,” his “medical opinion is to be given

particular consideration [and] is presumptively entitled to more weight than a doctor




3
 In citing to Plaintiff’s Brief in this opinion, the court uses the page numbering entered
by Plaintiff at the bottom of each page rather that the numbering supplied by the software
the court uses to read the .pdf document filed in the court’s CM/ECF (Case
Management/Electronic Case Filing) system.
                                              5
[whose] opinion [is] limited to a review of the medical record.” (Reply 2). She explains

how, in her view, the record evidence supports a finding of disability. Id. at 2-5.

       A.        Standard for Evaluating Medical Opinions

       For claims filed before March 17, 2017, “[m]edical opinions are statements from

physicians and psychologists or other acceptable medical sources4 that reflect judgments

about the nature and severity of [a claimant’s] impairment(s) including [claimant’s]

symptoms, diagnosis and prognosis.” 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2). Such

opinions may not be ignored and, unless a treating source opinion is given controlling

weight, all medical opinions will be evaluated by the Commissioner in accordance with

factors contained in the regulations. Id. § 404.1527(c); SSR 96-5p, West’s Soc. Sec.

Reporting Serv., Rulings 123-24 (Supp. 2018). A physician who has treated a patient

frequently over an extended period (a treating source) is expected to have greater insight

into the patient’s medical condition, and his opinion is generally entitled to “particular

weight.” Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir. 2003). But, “the opinion of an

examining physician [(a nontreating source)] who only saw the claimant once is not


       4
           The regulations define three types of “acceptable medical sources:”

      “Treating source:” an “acceptable medical source” who has provided the claimant
with medical treatment or evaluation in an ongoing treatment relationship. 20 C.F.R.
§§ 404.1502, 416.902.

      “Nontreating source:” an “acceptable medical source” who has examined the
claimant, but never had a treatment relationship. Id.

       “Nonexamining source:” an “acceptable medical source” who has not examined
the claimant but provides a medical opinion. Id.

                                               6
entitled to the sort of deferential treatment accorded to a treating physician’s opinion.”

Id. at 763 (citing Reid v. Chater, 71 F.3d 372, 374 (10th Cir. 1995)). However, opinions

of nontreating sources are generally given more weight than the opinions of

nonexamining sources who have merely reviewed the medical record. Robinson v.

Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004); Talbot v. Heckler, 814 F.2d 1456, 1463

(10th Cir. 1987) (citing Broadbent v. Harris, 698 F.2d 407, 412 (10th Cir. 1983), Whitney

v. Schweiker, 695 F.2d 784, 789 (7th Cir. 1982), and Wier ex rel. Wier v. Heckler, 734

F.2d 955, 963 (3d Cir. 1984)).

       “If [the Commissioner] find[s] that a treating source’s opinion on the issue(s) of

the nature and severity of [the claimant’s] impairment(s) is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [claimant’s] case record, [the Commissioner] will give it

controlling weight.” 20 C.F.R. ' 404.1527(c)(2); see also, SSR 96-2p, West’s Soc. Sec.

Reporting Serv., Rulings 111-15 (Supp. 2018) (“Giving Controlling Weight to Treating

Source Medical Opinions”).

       The Tenth Circuit has explained the nature of the inquiry regarding a treating

source’s medical opinion. Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003)

(citing SSR 96-2p). The ALJ first determines “whether the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques.’” Id. at 1300

(quoting SSR 96-2p). If the opinion is well-supported, the ALJ must confirm that the

opinion is also consistent with other substantial evidence in the record. Id. “[I]f the



                                              7
opinion is deficient in either of these respects, then it is not entitled to controlling

weight.” Id.

       If the treating source opinion is not given controlling weight, the inquiry does not

end. Id. A treating source opinion is “still entitled to deference and must be weighed

using all of the factors provided in 20 C.F.R. ' 404.1527.” Id. Those factors are:

(1) length of treatment relationship and frequency of examination; (2) the nature and

extent of the treatment relationship, including the treatment provided and the kind of

examination or testing performed; (3) the degree to which the physician’s opinion is

supported by relevant evidence; (4) consistency between the opinion and the record as a

whole; (5) whether or not the physician is a specialist in the area upon which an opinion

is rendered; and (6) other factors brought to the ALJ’s attention which tend to support or

contradict the opinion. Id. at 1301; 20 C.F.R. ' 404.1527(c)(2-6); see also Drapeau v.

Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001) (citing Goatcher v. Dep=t of Health &

Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)).

       After considering the factors, the ALJ must give reasons in the decision for the

weight he gives the treating source opinion. Id. 350 F.3d at 1301. “Finally, if the ALJ

rejects the opinion completely, he must then give ‘specific, legitimate reasons’ for doing

so.” Id. (citing Miller v. Chater, 99 F.3d 972, 976 (10th Cir. 1996) (quoting Frey v.

Bowen, 816 F.2d 508, 513 (10th Cir. 1987)).

       B.      The ALJ’s Findings

       The ALJ considered the opinion of the state agency medical consultant, Dr.

Sampat, noted that Dr. Sampat found Plaintiff’s neuropathy non-severe within the

                                                8
meaning of the Act and regulations, and accorded that opinion partial weight. (R. 16-17).

He credited Dr. Sampat’s opinion because he is an expert in assessing impairments

pursuant to the Act and regulations, he based his opinion on the record and supported the

opinion with “a detailed narrative explaining what evidence he relied upon in reaching

his conclusions,” and his opinion was “consistent with the physical examinations, which

do not reflect any significant functional deficits.” Id. at 16. However, he found “the

EMG studies showing mild sensory neuropathy support a limitation to light work,” and

accorded the opinion only partial weight. Id. at 17.

       He recognized that Dr. Moore was Plaintiff’s primary treating physician but

accorded his opinion no weight. Id. He explained that he did so because Dr. Moore’s

“opinions are not well supported by the medical evidence of record, … his own treatment

notes do not document any clinical signs or findings reasonably consistent with his

conclusions, … [he] did not provide any explanation or references to medical signs or

findings of record to support his conclusions,” and “his opinions are presented without

any narrative discussion of the basis for each limitation, except for a reference to the

EMG studies, which showed only mild neuropathy.” (R. 17).

       C.     Analysis

       Plaintiff’s argument that the ALJ failed to fully inquire “into Dr. Sampat’s specific

medical findings regarding Plaintiff’s medically determinable impairment (MDI) of

peripheral neuropathy” because Dr. Sampat found insufficient record evidence to

determine the severity of Plaintiff’s impairments and did not assess an RFC, is without

merit. The record reveals that Dr. Sampat found “MDIs” of “[c]olon polyps” and

                                              9
“Peripheral Neuropathy,” both of which he determined were “non-severe.” (R. 62). As

the ALJ noted, Dr. Sampat is an expert in evaluating impairments pursuant to the Act and

the regulations, so his further statement that “[t]here is insufficient evidence to determine

severity of these MDI at time of DLI [(Date Last Insured)]” must be viewed in light of

these clear findings and of his expertise. Id. As the regulations make clear, finding an

MDI “non-severe” is a term of art meaning that the impairment does not significantly

limit (does not have more than a minimal effect on) the claimant’s mental or physical

ability to do basic work activities such as walking, standing, sitting, carrying,

understanding simple instructions, responding appropriately to usual work situations, and

dealing with changes in a routine work setting. 20 C.F.R. § 404.1521; see also, Williams,

844 F.2d at 751 (to show an impairment is severe, Plaintiff need only show that it would

have more than a minimal effect on her ability to do basic work activities). In context,

Dr. Sampat’s findings together must be understood to mean that at step two of the

sequential evaluation process he found Plaintiff’s impairments do not have more than a

minimal effect on her ability to perform basic work activities (they are non-severe).

However, when considering Plaintiff’s RFC between steps three and four of the process,

Dr. Sampat found that there was insufficient evidence to opine regarding the precise

functional limitations caused by the impairments at Plaintiff’s date last insured (“There is

insufficient evidence to determine severity of these MDI at time of DLI.”).

       The fact that Dr. Sampat felt he could not opine regarding precise functional

limitations existing at Plaintiff’s date last insured does not require the ALJ to further

inquire regarding Dr. Sampat’s opinion, because an ALJ does not require a medical

                                              10
opinion which agrees with each functional limitation he assesses in a particular case.

“[T]here is no requirement in the regulations for a direct correspondence between an RFC

finding and a specific medical opinion.” Chapo v. Astrue, 682 F.3d 1285, 1288 (10th

Cir. 2012) (citing Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004)); Wall, 561

F.3d at 1068-69). The final responsibility for determining RFC rests with the

Commissioner. 20 C.F.R. §§ 404.1527(e)(2), 404.1546. Although an ALJ is not an

acceptable medical source qualified to render a medical opinion, “the ALJ, not a

physician, is charged with determining a claimant’s RFC from the medical record.”

Howard, 379 F.3d at 949. “And the ALJ’s RFC assessment is an administrative, rather

than a medical determination.” McDonald v. Astrue, 492 F. App’x 875, 885 (10th Cir.

2012) (citing SSR 96-5p, 1996 WL 374183, at *5 (July 1996)). Because an RFC

assessment is made based on “all of the evidence in the record, not only the medical

evidence, [it is] well within the province of the ALJ.” Dixon v. Apfel, No. 98-5167, 1999

WL 651389, at **2 (10th Cir. Aug. 26, 1999); 20 C.F.R. § 404.1545(a).

       As noted above, the ALJ provided four reasons to reject Dr. Moore’s opinion, the

court finds that those reasons are supported by the record evidence, and Plaintiff does not

even address them. Her argument is that Dr. Moore is a treating source5 and as such his

“opinion is to be given particular consideration [and] is presumptively entitled to more

weight than a doctor [whose] opinion [is] limited to a review of the medical record.”



5
 Plaintiff calls him a “long time examining source” (Reply 2), but the ALJ acknowledged
him as a treating source and the clear import of Plaintiff’s argument is that his opinion
was worthy of greater deference as a treating source opinion.
                                            11
(Reply 2). As Plaintiff suggests, a treating source opinion is worthy of deference and is

generally afforded greater weight than that of a non-examining source. However, the

ALJ acknowledged that Dr. Moore is a treating source and gave specific, legitimate

reasons to reject his opinion. More is not required. Watkins, 350 F.3d at 1301.

III.   Evaluation of Plaintiff’s Allegations of Symptoms

       Plaintiff claims the ALJ erred in finding that her allegations of symptoms are not

consistence with the record evidence. The Commissioner argues that the ALJ correctly

found that Plaintiff’s allegations of symptoms were inconsistent with the record evidence.

In her Reply Brief, Plaintiff again argues that the record evidence supports a finding of

disability.

       A.     Standard for Evaluating a Claimant’s Allegations of Symptoms

       The Tenth Circuit has explained the analysis for considering subjective testimony

regarding symptoms. Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir. 1993)

(dealing specifically with pain).

       A claimant’s subjective allegation of pain is not sufficient in itself to
       establish disability. Before the ALJ need even consider any subjective
       evidence of pain, the claimant must first prove by objective medical
       evidence the existence of a pain-producing impairment that could
       reasonably be expected to produce the alleged disabling pain. This court
       has stated: The framework for the proper analysis of Claimant’s evidence
       of pain is set out in Luna v. Bowen, 834 F.2d 161 (10th Cir. 1987). We
       must consider (1) whether Claimant established a pain-producing
       impairment by objective medical evidence; (2) if so, whether there is a
       “loose nexus” between the proven impairment and the Claimant’s
       subjective allegations of pain; and (3) if so, whether, considering all the
       evidence, both objective and subjective, Claimant’s pain is in fact
       disabling.

                                            12
Thompson, 987 F.2d at 1488(citations and quotation omitted).

       In evaluating a claimant’s allegation of symptoms, the court has recognized a non-

exhaustive list of factors which should be considered. Luna, 834 F.2d at 165-66; see also

20 C.F.R. '' 404.1529(c)(3), 416.929(c)(3. These factors include:

       the levels of medication and their effectiveness, the extensiveness of the
       attempts (medical or nonmedical) to obtain relief, the frequency of medical
       contacts, the nature of daily activities, subjective measures of credibility
       that are peculiarly within the judgment of the ALJ, the motivation of and
       relationship between the claimant and other witnesses, and the consistency
       or compatibility of nonmedical testimony with objective medical evidence.

Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (quoting Thompson, 987 F.2d at

1489).6

       The Commissioner promulgated regulations suggesting relevant factors to be

considered in evaluating a claimant’s allegation of symptoms which overlap and expand

upon the factors stated by the court: Daily activities; location, duration, frequency, and

intensity of symptoms; factors precipitating and aggravating symptoms; type, dosage,

effectiveness, and side effects of medications taken to relieve symptoms; treatment for

symptoms; measures plaintiff has taken to relieve symptoms; and other factors




6
 Luna, Thompson, and Kepler, were decided when the term used to describe the
evaluation of a claimant’s allegations of symptoms resulting from her impairments was
“credibility determination.” Although that term is no longer used, the applicable
regulation never used that term and the procedure for evaluating a claimant’s allegations
of symptoms has not significantly changed. Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 5844-01, 5871 (Jan. 18, 2017) (codified at 20 C.F.R.
§ 404.1529). Therefore, the three-step framework set out in Luna, based on 20 C.F.R.
§ 404.1529 (2017) is still the proper standard to be used as explained in the regulations in
effect on June 14, 2017, when this case was decided.
                                             13
concerning limitations or restrictions resulting from symptoms. 20 C.F.R.

' 404.1529(c)(3)(i-vii).

       A.     The ALJ’s Findings Regarding Plaintiff’s Allegations of Symptoms

       The court here quotes in its entirety, the ALJ’s evaluation of Plaintiff’s allegation

of symptoms resulting from her impairments:

       In considering the claimant’s symptoms, the undersigned must follow a
       two-step process in which it must first be determined whether there is an
       underlying medically determinable physical or mental impairment(s)--i.e.,
       an impairment(s) that can be shown by medically acceptable clinical and
       laboratory diagnostic techniques--that could reasonably be expected to
       produce the claimant’s pain or other symptoms.

       Second, once an underlying physical or mental impairment(s) that could
       reasonably be expected to produce the claimant’s pain or other symptoms
       has been shown, the undersigned must evaluate the intensity, persistence,
       and limiting effects of the claimant’s symptoms to determine the extent to
       which they limit the claimant’s functional limitations. For this purpose,
       whenever statements about the intensity, persistence, or functionally
       limiting effects of pain or other symptoms are not substantiated by
       objective medical evidence, the undersigned must consider other evidence
       in the record to determine if the claimant’s symptoms limit the ability to do
       work-related activities.

       The claimant alleges disability due to a history of rectal colon resection and
       terminal ileum and cecum removal, with sensory neuropathy in her legs and
       feet. She testified that she was diagnosed with colon cancer in 2009, and
       had surgery to remove 18 inches of her colon, followed by chemotherapy.
       She testified that since that time, she has had residual symptoms of
       weakness, exhaustion, and neuropathy, which began in March 2010. She
       testified that she had another surgery to remove recurrent polyps in
       September 2013, which also included a colon resection. She testified that
       following that procedure she developed chronic diarrhea, and that she has a
       bowel movement at least 10 times per day. She testified that her conditions
       cause pain in her knees, legs, and groin area, as well as her feet. She
       testified that she can only sit for about 15 minutes at a time, before she has
       to raise her legs to take pressure off them. She testified that she can only
       stand for about 10 minutes or walk for about 30 minutes at a time.


                                             14
After careful consideration of the evidence, the undersigned finds that the
claimant’s medically determinable impairment could reasonably be
expected to cause the alleged symptoms; however, the claimant’s
statements concerning the intensity, persistence and limiting effects of these
symptoms are not entirely consistent with the medical evidence and other
evidence in the record for the reasons explained in this decision.

Turning to the medical evidence, the objective findings in this case do not
fully support the claimant’s allegations of disabling limitations prior to
September 30, 2014. As she testified, the record reflects that the claimant
was diagnosed with colon cancer in 2009, and her treatment involved
chemotherapy and partial resection of the colon. Also consistent with her
testimony, treatment records reflect that the claimant developed neuropathy
due to the chemotherapy. However, [(1)] in contrast to her allegations of
constant, debilitating pain, repeat EMG studies showed only mild sensory
neuropathy. Meanwhile, [(2)] the claimant has not presented with any
chronic motor, sensory, strength, or reflex deficits reasonably consistent
with her allegations. Despite her alleged inability to stand, walk, or sit for
more than a short periods [sic], [(3)] physical examinations have essentially
been unremarkable except for some diminished vibratory sensation in the
toes, and the claimant has shown good strength, a normal gait, and normal
sensation to light touch and pinprick. Thus, while the claimant may indeed
have some neuropathic pain, the extreme limitations she alleges are out of
proportion with the mild EMG findings and the normal physical
examinations. Moreover, although the claimant did undergo a cecal
resection in December 2014 for recurrent adenoma, [(4)] treatment records
before and after this procedure consistently note that the claimant was
looking and feeling well.

The claimant's allegations of recurrent diarrhea and bowel movements at
least ten times per day [(5)] are also not documented in the treatment
records. While there are a few notes regarding acute episodes of diarrhea,
these episodes are not noted to be a chronic problem or to have occurred
with such frequency as to reasonably interfere with the claimant’s ability to
engage in basic work activities within a regular break schedule.

In addition to the lack of objective support for her allegations, the claimant
also reports [(6)] activities that are not limited to the extent one would
expect in light of her allegations of disabling physical limitations. For
example, although she alleges that she takes frequent breaks and has to sit
to get dressed, the claimant admits the ability to independently perform
personal care tasks such as bathing, dressing, personal hygiene, feeding and
toileting. She is able to perform routine household chores, such as cooking,

                                     15
       cleaning, and laundry. She drives, shops, reads, watches television, and
       gardens. She meets with friends for lunch and plays Bunco every three
       months. In summary, the claimant’s descriptions of her daily activities are
       not limited to the extent one would expect, given the complaints of
       disabling symptoms and limitations that preclude her from work activities.
       While the claimant’s ability to engage in these ordinary daily activities is
       not itself conclusive proof that the claimant was also able to engage in
       substantial gainful activity, the claimant’s capacity to perform these tasks
       independently is a strong indication that the claimant retains the capacity to
       perform the requisite physical and mental tasks that are part of everyday
       basic work activity. That indication is further supported by the objective
       medical signs and findings discussed above. All of these factors,
       considered together, demonstrate the claimant’s ability to engage in full-
       time, competitive work within the parameters of the above residual
       functional capacity.

(R. 15-16) (citations to the record omitted) (numbering added to highlight inconsistencies

relied upon by the ALJ).

       B.     Analysis

       The portion of the decision quoted above demonstrates that the ALJ applied the

correct legal standard to evaluate Plaintiff’s allegations of symptoms. Moreover, the

court’s review of the inconsistencies relied upon by the ALJ reveals that they are

supported by the record evidence. Plaintiff does not really allege error in the

inconsistencies relied upon by the ALJ, but she appeals to Plaintiff’s contrary testimony

and to Dr. Moore’s opinion regarding disability and argues that the ALJ just got it wrong.

The court finds no error in the ALJ’s evaluation of Plaintiff’s allegations of symptoms.

IV.    Hypothetical Questioning

       Plaintiff’s argument regarding erroneous hypothetical questioning of the VE relies

upon the medical opinion of Dr. Moore and upon the testimony of Plaintiff regarding her

symptoms. The hypothetical presented to a VE must include all limitations found by the

                                             16
ALJ but need not include all limitations alleged by Plaintiff. Barnett v. Apfel, 231 F.3d

687, 690 (10th Cir. 2000). The ALJ need only include limitations which he finds

supported by substantial evidence in the record. Davis v. Apfel, 40 F. Supp. 2d 1261,

1269 (D. Kan. 1999). This is a necessary corollary to the rule that “‘[T]estimony elicited

by hypothetical questions that do not relate with precision all of a claimant’s impairments

cannot constitute substantial evidence to support the [Commissioner’s] decision.’” Gay

v. Sullivan, 986 F.2d 1336, 1340 (10th Cir. 1993) (citing Hargis v. Sullivan, 945 F.2d

1482, 1492 (10th Cir. 1991) (quoting Ekeland v. Bowen, 899 F.2d 719, 722 (8th Cir.

1990))). Because the court finds no error in the ALJ’s rejection of Dr. Moore’s opinion

or in his findings of inconsistencies in Plaintiff’s allegations of symptoms, it finds no

basis to find error in the hypothetical questioning or reliance on the VE testimony.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated March 25, 2019, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                             17
